Citation Nr: 0201400	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  94-47 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1971.  He spent approximately one year of service in 
the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.  This case was originally before the Board in 
February 1998, when it was remanded for additional 
development.  The matter again came before the Board in July 
2001, but was remanded for the scheduling of a personal 
hearing.  The veteran testified before the Board at a video 
conference hearing in November 2001, and this matter is now 
properly before the Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was arrested in 1970 while serving in the 
Republic of Vietnam, held in prison pending discipline, and 
given an Article 15 loss of rank and forfeiture of income as 
discipline for the possession of marijuana.  He was held for 
a period of time without counsel and without being advised of 
the charges against him.

3.  The veteran meets the DSM-IV criteria for a diagnosis of 
post-traumatic stress disorder as a consequence of his 
experiences in service, including his 1970 imprisonment.




CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 4.125 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
Department of Veterans Affairs (VA) has met its duty to 
assist the veteran in the development of his claim for 
entitlement to service connection for post-traumatic stress 
disorder as well as its duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
this claim under the Veterans Claims Assistance Act of 2000 
(VCAA) [codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2001)].  Regulations implementing the VCAA have been 
enacted.  66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  By virtue of the Statement of the Case and 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the veteran's claim 
currently on appeal.  The veteran was afforded VA 
examinations and all relevant records adequately identified 
by the veteran have been obtained and associated with the 
claims folder.  The veteran was also given the opportunity 
to appear and testify before the Board to advance any and 
all arguments in favor of his claim.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  The diagnosis of a mental disorder must conform 
to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV) criteria and be supported by the 
findings of a medical examiner.  See 38 C.F.R. § 4.125(a).

It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

The evidence of record shows that the veteran served as an 
engine and powertrain repairman and general vehicle 
repairman in Vietnam.  He is not a combat veteran.  
Personnel records show that the veteran received an 
honorable discharge in January 1971, at the pay grade of E3.

The veteran asserts that his primary stressor was an arrest 
that occurred in service in 1970.  Records from the 
Department of the Army confirm that the veteran was arrested 
in January 1970 with two other servicemen who were charged 
with wrongfully detonating fragmentation grenades.  The 
veteran was charged with possession of marijuana and 
ultimately received an Article 15 loss of rank and 
forfeiture of income as punishment.  The Article 15 report 
is dated in October 1970 and neither the veteran's personnel 
records nor investigation reports from the Department of the 
Army contain any additional information regarding the 
veteran's imprisonment.  Statements from the veteran, made 
in conjunction with his claim before VA and during 
treatment, reveal that he was held for an extended period of 
time without counsel and without being told what charges 
were being levied against him.  The veteran has reported on 
numerous occasions that he was ostracized by his fellow 
servicemen as a result of the arrest, notwithstanding the 
fact that he was not charged with the detonation of 
grenades.  He has maintained that he was treated poorly by 
his commanding officers both during his imprisonment and 
after his return to the regular service population.  Only 
this stressor is discussed herein, as it is found by the 
Board to support a grant of the benefit sought on appeal.

Service medical records do not reflect any psychiatric 
treatment during service.  In 1993, however, the veteran 
presented for VA hospitalization with complaints of anxiety, 
depression, suicidal and homicidal ideation, feelings of 
hopelessness, a sense of restlessness, sleep problems, and 
intrusive thoughts of Vietnam.  He related having problems 
with authority as a result of his ill treatment when 
arrested in service, having paranoid thoughts because of the 
alienation he felt after his arrest in service, and self-
medicating with drugs and alcohol following service.  The 
veteran participated in inpatient treatment for 
approximately two months, including a readjustment program 
designed for stress disorder patients.  He was discharged 
with an Axis I primary diagnosis of post-traumatic stress 
disorder.

VA and private treatment records show that the veteran has 
continued treatment for post-traumatic stress disorder on a 
sporadic basis since his 1993 hospitalization.  In July 
1997, an Axis I diagnosis of post-traumatic stress disorder 
was rendered and a Global Assessment of Functioning score of 
55 was assigned.  The treating psychiatrist noted at that 
time that the veteran was definitely having symptoms as a 
result of his experiences in Vietnam.  

In October 1998, the veteran was again hospitalized by VA 
and participated in a specialized five week life skills 
adjustment program.  The veteran presented as extremely 
depressed and related always feeling like an outsider, 
detached from mainstream society, and worthless as a result 
of his unjustified arrest during service.  Upon discharge in 
November 1998, the treating psychiatrist rendered an Axis I 
diagnosis of post-traumatic stress disorder; a Global 
Assessment of Functioning Scale score of 32 was assigned. 

A private psychological evaluation performed in December 
1998, resulted in a finding that the veteran had serious 
symptoms of post-traumatic stress disorder which interfered 
with every aspect of his life.  A Global Assessment of 
Functioning Scale score of 47 was assigned and continued 
group and individual therapy was recommended.

The veteran underwent VA psychiatric examination in January 
2000, and complained of difficulty sleeping and depression.  
His complaints of nightmares and intrusive thoughts were 
vague and the examiner noted that the veteran was unable to 
differentiate between intrusive thoughts and regular, daily 
thinking.  There were no signs of psychotic features and the 
veteran did not relate having any hallucinations.  
Consequently, the VA examiner opined that the veteran's 
symptoms of post-traumatic stress disorder did not appear to 
be intense or severe enough to incapacitate him.  Axis I 
diagnoses of alcohol dependence and depression due to 
alcohol dependence were rendered and a Global Assessment of 
Functioning Scale score of 65 was assigned.

In April 2000, the veteran's VA treating psychiatrist opined 
that based upon a review of treatment evaluations and 
follow-up visit notes for the preceding five years, it could 
be stated "without any doubts that [the] patient meets the 
DSM-IV criteria of Post-Traumatic Stress Disorder - 
Chronic" and that his mental disorder is a result of "his 
stressful experiences in Vietnam."  Additionally, the 
psychiatrist stated that VA's inability to verify the 
alleged stressors did not preclude him from making a 
diagnosis as the veteran clearly showed symptoms of post-
traumatic stress disorder with psychoneurotic symptoms 
interfering with his social and occupational functioning.

In November 2001, the veteran appeared before the Board by 
video conference and credibly testified that he had been 
participating in treatment for post-traumatic stress 
disorder since 1993, but continued to have difficulty 
dealing with authority figures as a consequence of his 
experiences in Vietnam when he was arrested and detained for 
an extended period without knowing why he was being held.  
He stated that he was threatened with an undesirable 
discharge, but ultimately only given an Article 15 loss of 
rank and forfeiture of income.  The veteran described 
feeling like he did not belong in mainstream society and 
having difficulties with personal relationships as a result 
of being made to feel so worthless following his arrest in 
service.

At the November 2001 hearing, a November 2001 statement from 
a private physician was submitted.  The physician noted that 
the veteran suffered from post-traumatic stress disorder, 
with symptoms which were getting worse.

Given the evidence as outlined above, the Board finds that 
the 1970 arrest of the veteran is verified by Department of 
the Army records.  Resolving all reasonable doubt in favor of 
the veteran as there are no formal records to dispute his 
rendition of the events that occurred while he was detained 
and following his release from detention, the Board also 
finds that the events surrounding the arrest were stressful 
as the veteran was held for a period of time without counsel 
and without being advised of the charges against him.  
Additionally, the veteran has a DSM-IV diagnosis of post-
traumatic stress disorder which has been attributed to his 
stressful experiences during service in Vietnam.  
Accordingly, the Board finds that post-traumatic stress 
disorder was incurred in service and, thus, service 
connection for post-traumatic stress disorder is hereby 
granted.


ORDER

Resolving all reasonable doubt in favor of the veteran, 
service connection for post-traumatic stress disorder is 
granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

